Putnam, J.
Whether or not Burton was authorized to borrow money for defendant, was, under the evidence in the case, a question of fact for the trial court. On that question we are unable to hold that he did not reach a correct conclusion. Fifth Nat. Bank of Providence v. Navassa Phosphate Co., 119 N. Y. 256 ; 29 St. Rep. 686 ; Marine Bank of Buffalo v. Butler Colliery Co., 23 St. Rep. 318 ; 125 N. Y. 695; Kraft v. Freeman Print. & Pub. Asso., 87 N. Y. 628. The liability of defendant to Van Natta, if any, arose at the time the loan was made. The fact that afterwards and after Van Natta had commenced an action against defendant he was uncertain whether or not Burton was authorized to make the loan and accepted his money from plaintiff does not, we think, in any manner, affect the liability of defendant. At the most the transaction shows that Van Natta was in doubt as to such liability. Judgment affirmed, with costs. All concur.